Affirmed and Opinion Filed July 31, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00852-CR

                           GARY JAMES CUMMINGS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 06770

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Stoddart
                                     Opinion by Justice Lang
       Gary James Cummings appeals the trial court’s final judgment convicting him of evading

arrest or detention, enhanced by two prior convictions. The jury found Cummings guilty and that

he used a deadly weapon. The trial court found the enhancements true and assessed his punishment

at thirty years of imprisonment.

       Cummings raises two issues on appeal, arguing: (1) the evidence is insufficient to support

the jury’s finding that he used or exhibited a deadly weapon during the evading arrest or detention

offense; and (2) the trial court erred when it overruled his objection to the admission of evidence

relating to extraneous conduct and prior convictions. We conclude the evidence is sufficient and,

even if the trial court erred in admitting the evidence of his extraneous conduct and prior

convictions, that error was not harmful. The trial court’s final judgment is affirmed.
                                  I. FACTUAL AND PROCEDURAL CONTEXT

           On November 24, 2016, at approximately 1:45 a.m., Officer Dennis Marshall observed a

vehicle rapidly approach an intersection and turn so quickly that he could hear the tires squeal.

When Marshall observed the same vehicle fail to stop at a stop sign, he activated his emergency

lights and attempted to stop the vehicle. However, the vehicle did not stop. Instead, the driver,

later identified as Cummings, “disregarded stopping at” another stop sign and proceeded to drive

in a “very rapid manner.” After making a few turns, the vehicle failed to yield at a caution light1

that permitted drivers in the opposite direction to have the right of way. Marshall observed that a

vehicle, traveling in the opposite direction, “was able to pull over a little bit and slow down”

avoiding any possibility of a collision.

           Marshall continued to follow the vehicle. Then, while the vehicle was still in motion,

Cummings crawled out the front driver’s-side window and began running away from Marshall’s

patrol car. After Cummings left the vehicle, Marshall saw that the vehicle “had gone up on the

curb,” but did not strike another vehicle. Still driving his patrol car, Marshall continued to follow

Cummings who was on foot. Cummings ran to a residence and attempted to enter it. Marshall

observed Cummings grab the door knob and put his right shoulder to the door, trying to force it

open. At this point, Marshall parked his patrol car and began to chase Cummings on foot, shouting

out numerous, clear commands to Cummings to stop and lay on the ground. Cummings continued

to run and tried to enter another house. Then, Marshall attempted “to remove [Cummings] from

the porch of [the second] residence,” but Cummings grabbed onto the handrail and would not let

go. Marshall heard Cummings say something to the effect that Grayson County was trying to kill

him. Once Marshall “was able to free [Cummings] from the handrail and get him down into the

[front] yard” of the residence, they began to wrestle. Eventually, Marshall used his taser, but it


   1
       The record also refers to the caution light as “blinking red lights.”

                                                                         –2–
was ineffective. Two additional officers arrived to help. They both heard Cummings yelling,

“Don’t kill me!” After wrestling for a short period of time, the three officers succeeded in

handcuffing Cummings.

           Cummings was indicted for the offense of evading arrest or detention while using a deadly

weapon.         The indictment alleged two prior convictions2 for the purpose of enhancing his

punishment. Cummings asserted the affirmative defense of necessity, based on his claim that he

was suffering from “medical paranoia.”3 He testified on his own behalf at trial. The jury found

Cummings guilty and that he used a deadly weapon. The trial court found the enhancements true

and assessed his punishment at thirty years of imprisonment.

                                       II. SUFFICIENCY OF THE EVIDENCE

           In his first issue on appeal, Cummings argues the evidence is insufficient to support the

jury’s finding that he used or exhibited a deadly weapon during the evading arrest or detention

offense. He claims the evidence does not show that an individual was placed in actual danger of

serious bodily injury or death. Rather, the evidence supports only a hypothetical danger. The

State responds that Cummings’s “manner of using his motor vehicle posed a danger to pursuing

officers and other motorists that was more than simply hypothetical.”

                                                       A. Standard of Review

           When reviewing the sufficiency of the evidence, an appellate court considers all of the

evidence in the light most favorable to the verdict to determine whether the jury was rationally

justified in finding guilt beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 318–

19 (1979); State v. Bolles, 541 S.W.3d 128, 133–34 (Tex. Crim. App. 2017); Brooks v. State, 323



      2
        The two prior convictions alleged in the indictment were for the offenses of: (1) evading arrest or detention with a motor vehicle; and (2)
receiving, possessing, or concealing stolen property.
     3
       It was Cummings’s theory at trial that he evaded arrest or detention because some prescription medication he was taking caused him to
become paranoid and believe the police were trying to kill him. It was the State’s theory that, although Cummings was paranoid, the cause of his
paranoia was methamphetamine use and the defense of “necessity” was inappropriate.

                                                                      –3–
S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality op.). An appellate court is required to defer to

the jury’s credibility and weight determinations because the jury is the sole judge of the witnesses’

credibility and the weight to be given to their testimony. See Jackson, 443 U.S. at 319, 326;

Bohannan v. State, 546 S.W.3d 166, 178 (Tex. Crim. App. 2017); Brooks, 323 S.W.3d at 899. All

evidence, whether properly or improperly admitted, will be considered when reviewing the

sufficiency of the evidence. See McDaniel v. Brown, 558 U.S. 120 (2010) (per curiam); Lockhart

v. Nelson, 488 U.S. 33, 41–42 (1988); Jackson, 443 U.S. at 319.

                                                            B. Applicable Law

           Section 38.04 of the Texas Penal Code provides a person commits the offense of evading

arrest or detention if he “intentionally flees from a person he knows is a peace officer or federal

special investigator attempting lawfully to arrest or detain him.” TEX. PENAL CODE ANN. §

38.04(a) (West 2016). Evading arrest or detention can constitute a misdemeanor, a state-jail

felony, a third-degree felony, or a second-degree felony depending on the manner in which the

offense is committed. See PENAL § 38.04. If a person uses a vehicle while in flight and has been

previously convicted of evading arrest or detention, the offense is a third-degree felony. See PENAL

§ 38.04.

           “In any felony offense in which it is ‘shown’ that the defendant “used or exhibited [a]

deadly weapon[,]’ the trial court ‘shall’ enter a deadly weapon finding in the judgment.” Moore

v. State, 520 S.W.3d 906, 908 (Tex. Crim. App. 2017); see TEX. CODE CRIM. PROC. ANN. art.

42A.054(c) (West 2018). “Such a deadly weapon finding impacts a convicted felon’s eligibility

for community supervision, parole, and mandatory supervision.” Moore, 520 S.W.3d at 908.4




     4
       See, e.g., CRIM. PROC. art. 42A.054(b)(1) (judge-ordered community supervision does not apply when there is deadly weapon finding); TEX.
GOV’T CODE ANN. §§ 508.145(d) (not eligible for release on parole until inmate’s actual calendar time served, without consideration of good
conduct time, equals one-half of sentence or 30 calendar years, whichever is less, but in no event is inmate eligible for release on parole in less than
two calendar years), 508.149(a)(1) (inmate may not be released to mandatory supervision), & 508.151(a)(2) (parole panel may set presumptive
parole date if inmate never had conviction with affirmative deadly weapon finding) (West Supp. 2017).

                                                                         –4–
       In order to sustain a deadly weapon finding, the evidence must demonstrate that: (1) the

object meets the definition of a deadly weapon; (2) the deadly weapon was used or exhibited during

the transaction on which the felony conviction was based; and (3) other people were put in actual

danger. See Brister v. State, 449 S.W.3d 490, 494 (Tex. Crim. App. 2014); Drichas v. State, 175
S.W.3d 795, 798 (Tex. Crim. App. 2005). Expert or lay testimony may support a deadly weapon

finding. See Tucker v. State, 274 S.W.3d 688, 691–92 (Tex. Crim. App. 2008).

       The Texas Penal Code defines a “deadly weapon” as “a firearm or anything manifestly

designed, made, or adapted for the purpose of inflicting death or serious bodily injury” or

“anything that in the manner of its use or intended use is capable of causing death or serious bodily

injury.” PENAL § 1.07(a)(17) (West Supp. 2017). An automobile is not a deadly weapon per se as

it is not manifestly designed, made, or adapted for the purpose of inflicting death or serious bodily

injury. See Moore, 520 S.W.3d at 908; Pruett v. State, 510 S.W.3d 925, 928 (Tex. Crim. App.

2017); Brister, 449 S.W.3d at 494; see also PENAL § 1.07(a)(17)(A). However, an automobile

may, in the manner of its use or intended use, be capable of causing death or serious bodily injury.

See Moore, 520 S.W.3d at 908; Brister, 449 S.W.3d at 494; Drichas, 175 S.W.3d at 798; see also

PENAL § 1.07(a)(17)(B).

       Appellate courts evaluate the manner in which the defendant used the motor vehicle during

the felony. See Moore, 520 S.W.3d at 910 (discussing Sierra v. State, 280 S.W.3d 250, 255 (Tex.

Crim. App. 2009)). When evaluating the manner of use, appellate courts consider whether the

defendant’s driving was reckless or dangerous during the commission of the felony. See Moore,
520 S.W.3d at 910 (discussing Sierra, 280 S.W.3d at 255). No intent to use the automobile as a

weapon need be shown. See Moore, 520 S.W.3d at 909–10 (discussing Walker v. State, 897
S.W.2d 812, 814 (Tex. Crim. App. 1995) and Drichas, 175 S.W.3d at 798).




                                                –5–
       To sustain a deadly weapon finding requires evidence that “others” were endangered, and

not merely a hypothetical potential for danger if others had been present. See Moore, 520 S.W.3d

at 909. “Others” connotes individuals other than the actor himself, so danger to the actor alone

does not meet the requisite standard of deadly weapon use. See Brister, 449 S.W.3d at 494. Also,

evidence may be sufficient to support a deadly weapon finding in the absence of any evidence that

either death or serious bodily injury occurred. See Moore, 520 S.W.3d at 909 (discussing Mann

v. State, 58 S.W.3d 132 (Tex. Crim. App. 2001)).

                             C. Application of the Law to the Facts

       Cummings does not dispute that a motor vehicle can meet the definition of a deadly

weapon. Accordingly, we will evaluate the manner in which Cummings used the motor vehicle

during the felony and then, consider whether the evidence shows that other people were put in

actual danger during the felony.

       First, we evaluate the manner in which Cummings used the motor vehicle during the

felony. See Moore, 520 S.W.3d at 910 (discussing Sierra, 280 S.W.3d at 255). Cummings was

indicted for the offense of evading arrest or detention, while using a motor vehicle. Also, the

indictment alleged two prior convictions, one of which was for evading arrest. As a result, the

alleged offense with which he was charged in this case was a third-degree felony offense. See

PENAL § 38.04. To evaluate the manner of Cummings’s use of the motor vehicle, we consider

whether Cummings’s driving was reckless or dangerous during the commission of the felony. See

Moore, 520 S.W.3d at 910 (discussing Sierra, 280 S.W.3d at 255).

       We begin our analysis by noting that there are things that the record in this case does not

reveal. See Moore, 520 S.W.3d at 912 (acknowledging what the record does not reveal, but noting

there is other evidence to support deadly weapon finding). The record does not contain evidence

of the speed at which Cummings was driving. Marshall admitted that he was not using radar and


                                              –6–
did not “clock” Cummings’s speed, but stated that Cummings was traveling at an “unsafe speed”

and “low speed” in an urban area and referred to the events as a “slow speed chase.” The evidence

shows that Cummings slowed down at the stop signs, but did not stop. However, Marshall believed

Cummings slowed down only to make a turn at the intersection.

       The record reveals other evidence that the manner in which Cummings used or intended to

use the motor vehicle was capable of causing death or serious bodily injury. See Moore, 520
S.W.3d at 912. The record shows that Marshall observed Cummings rapidly approach an

intersection and turn so quickly that he could hear the tires squeal, fail to stop at two stop signs,

drive in a “very rapid manner,” ignore a caution light, and crawl out the front driver’s-side window

while the vehicle was still in motion, causing the vehicle to go “up on the curb.” We conclude,

regardless of whether Cummings intended to use the motor vehicle as a weapon, a reasonable fact

finder could infer that the manner in which Cummings used the motor vehicle while evading arrest

or detention was reckless and dangerous. See Moore, 520 S.W.3d at 909–10 (appellate courts

consider whether defendant’s driving was reckless or dangerous and no intent to use automobile

as a weapon need be shown).

       Second, to sustain the deadly weapon finding, the evidence must show that others were

endangered, and not merely a hypothetical potential for danger if others had been present. See

Moore, 520 S.W.3d at 909. Although the record shows that there was no evidence that there were

other vehicles present at the first and second stop signs that Cummings failed to obey, the record

reveals evidence that “others” were endangered. See Moore, 520 S.W.3d at 912. The record shows

that after making a few turns while driving, Cummings ignored a caution light that permitted

drivers in the opposite direction to have the right of way. Marshall saw that a vehicle traveling on

the same street as Cummings, but in the opposite direction, was able “to pull over a little bit and

slow down” avoiding any possibility of a collision. We conclude the record reflects “others” were

                                                –7–
present and the manner in which Cummings used his motor vehicle placed those “others” in danger

of death or serious bodily injury. Even though no collision occurred, a reasonable fact finder could

infer that there was actual danger to the driver and any passengers in the other vehicle. See Moore,
520 S.W.3d at 909 (discussing Mann, 58 S.W.3d 132) (evidence may be sufficient to support

deadly weapon finding in absence of any evidence that either death or serious bodily injury

occurred).

       Viewing the evidence in the light most favorable to the verdict, we conclude the evidence

is sufficient to support the jury’s deadly weapon finding. Issue one is decided against Cummings.

     III. EVIDENCE OF PRIOR CONVICTIONS AND EXTRANEOUS OFFENSES

       In issue two, Cummings argues the trial court erred when it overruled his objection to the

admission of evidence relating to extraneous conduct and prior convictions because: (1) the

evidence of his methamphetamine use was inadmissible under Texas Rule of Evidence 404(b)

because it was not offered for a permissible purpose or relevant; and (2) the evidence of his prior

convictions was inadmissible under Texas Rule of Evidence 609 because more than ten years had

passed since his conviction for some of the offenses and the probative value of his prior convictions

was outweighed by their prejudicial effect. Cummings claims that, although he and the State

disagreed as to the cause of his paranoia, the cause was not relevant to or probative of the elements

of his necessity defense or the deadly weapon issue. The State responds that the evidence showing

Cummings’s paranoia was more consistent with methamphetamine use than the prescription

medications Cummings claimed caused his paranoia was permissible to rebut Cummings’s

defensive theory. Also, the State responds that Cummings’s affirmative defense of necessity relied

solely on his credibility, so his prior convictions for crimes of moral turpitude were relevant.

       However, we need not address the merits of Cummings’s complaint. Rather, assuming,

without deciding, the trial court erred when it overruled Cummings’s objection to the admission


                                                –8–
of the State’s rebuttal evidence that his paranoia was the result of methamphetamine use, not

prescription medication, we will review the record to determine whether the alleged error was

harmful error. See Werner v. State, 412 S.W.3d 542, 547 (Tex. Crim. App. 2013) (neither

defendant nor State bears burden of demonstrating harm); Schutz v. State, 63 S.W.3d 442, 444

(Tex. Crim. App. 2001) (neither the State nor appellant must demonstrate harm when an error has

occurred; it is appellate court's duty to assess harm); Taylor v. State, 93 S.W.3d 487, 503 (Tex.

App.—Texarkana 2002, pet. ref’d) (noting parties may suggest how such harm is shown or not

shown).

                                   A. Non-Constitutional Error

       The erroneous admission of evidence is non-constitutional error. See Gonzalez v. State,

544 S.W.3d 363, 373 (Tex. Crim. App. 2018); Taylor v. State, 268 S.W.3d 571 (Tex. Crim. App.

2008). Pursuant to rule 44.2(b), “Any other error, defect, irregularity, or variance that does not

affect substantial rights must be disregarded.” TEX. R. APP. P. 44.2(b). A substantial right is

affected if the error had a substantial and injurious effect or influence in determining the jury’s

verdict. See Gonzalez, 544 S.W.3d at 373; Barshaw v. State, 342 S.W.3d 91, 93–94 (Tex. Crim.

App. 2011). If the error did not influence the jury or had but a slight effect, the error is harmless.

See Gonzalez, 544 S.W.3d at 373; Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998).

An appellate court should examine the record as a whole when conducting a harm analysis. See

Motilla v. State, 78 S.W.3d 352, 355–56 (Tex. Crim. App. 2002). When conducting a harm

analysis, an appellate court should consider: (1) the character of the alleged error and how it might

be considered in connection with other evidence; (2) the nature of the evidence supporting the

verdict; (3) the existence and degree of additional evidence indicating guilt; and (4) whether the

State emphasized the complained of error. See Gonzalez, 544 S.W.3d at 373 (citing Motilla, 78
S.W.3d at 356–58).


                                                 –9–
                                B. Affirmative Defense of Necessity

       Necessity is a statutory justification defense that is raised for purposes of exonerating a

person’s otherwise illegal conduct. See PENAL § 9.22 (West 2011); Stefanoff v. State, 78 S.W.3d
496, 500 (Tex. App.—Austin 2002, pet. ref’d). Justification defenses, including necessity, are

based on the confession-and-avoidance doctrine, which requires a defendant to admit the

conduct—both the act or omission and the requisite culpable mental state—of the charged offense.

See Juarez v. State, 308 S.W.3d 398, 401–04 (Tex. Crim. App. 2010) (discussing confession-and-

avoidance doctrine with respect to affirmative defenses of necessity, self-defense, and Good-

Samaritan defense).

       Conduct is justified by necessity if:

       (1) the actor reasonably believes the conduct is immediately necessary to avoid
       imminent harm;

       (2) the desirability and urgency of avoiding the harm clearly outweigh, according
       to ordinary standards of reasonableness, the harm sought to be prevented by the law
       proscribing the conduct; and

       (3) a legislative purpose to exclude the justification claimed for the conduct does
       not otherwise plainly appear.

PENAL § 9.22; see Stefanoff, 78 S.W.3d at 500.

       A necessity defense requires that the defendant reasonably believe that his conduct is

immediately necessary to avoid a greater harm. See PENAL § 9.22; Mays v. State, 318 S.W.3d 368,

385 (Tex. Crim. App. 2010). A “reasonable belief” means a belief that would be held by an

ordinary and prudent man in the same circumstances. See PENAL § 1.07(42); Mays, 318 S.W.3d

at 385; see also Harper v. State, 508 S.W.3d 461, 467–68 (Tex. App.—Fort Worth 2015, pet.

ref’d); Rodriquez v. State, No. 13-16-00396-CR, 2018 WL 2252882, at *5–6 (Tex. App.—Corpus

Christi May 17, 2018, no pet. h.) (mem. op., not designated for publication). A defendant’s claim

that his “paranoid ideations” raise a reasonable belief that his actions were justified is not supported

by “law or common sense.” See Mays, 318 S.W.3d at 385 (“[Defendant’s] claims that ‘his
                                      –10–
paranoid ideations and psychosis’ raise a ‘reasonable belief’ that his actions were justified is

supported neither by law nor common sense.”); see also Rodriguez, 2018 WL 2252882, at *5–6.

Texas law does not recognize the “ordinary and prudent” paranoid for purposes of penal code

justification defenses. See Mays, 318 S.W.3d at 385; see also Jackson v. State, 160 S.W.3d 568,

572 (Tex. Crim. App. 2005) (evidence of defendant’s paranoia, presented as excuse for crime,

simply provides motive for intentional act of murder); Harper v. State, 508 S.W.3d 461, 467–68

(Tex. App.—Fort Worth 2015, pet. ref’d) (defendant’s belief it was necessary to shoot person due

to generalized fear and confusion after collision, which other evidence showed was due to drug

use, was unreasonable as matter of law); Rodriguez, 2018 WL 2252882, at **4–6 (trial court did

not err in excluding testimony of psychologist that defendant suffered from delusional disorder to

support self-defense and to negate mens rea in murder case); cf. Ruffin v. State, 270 S.W.3d 586,

596–97 (Tex. Crim. App. 2008) (expert evidence of defendant’s paranoid delusions admissible as

it related to defendant’s intent to shoot at police officers, unless otherwise barred by evidentiary

rules).

          The defendant has the initial burden of producing evidence regarding the necessity defense.

See PENAL § 2.03(c) (West 2011); Stefanoff, 78 S.W.3d at 500. If the defendant makes this initial

showing, then the burden shifts to the State to disprove the necessity defense beyond a reasonable

doubt. See PENAL § 2.03(d); Stefanoff, 78 S.W.3d at 500.

                               C. Application of the Law to the Facts

          Because Cummings admitted all of the elements of the evading arrest or detention offense

by asserting an affirmative defense, the only issues at trial were his defense of necessity and the

alleged use of a deadly weapon. Also, the record shows that the parties agreed that Cummings




                                                 –11–
was suffering from paranoia during the offense of evading arrest.5 However, the State and

Cummings disagreed as to the cause of his paranoia. Cummings claimed that he was acting under

a “medical state of paranoia,” which was a side effect of some legally prescribed medications.

According to Cummings, he evaded arrest because he believed the police were trying to kill him.

The State rebutted this evidence with: (1) expert testimony that the specific medications prescribed

to Cummings were unlikely to cause “delusions or hallucinations”; (2) expert testimony that

Cummings’s “paranoia” was consistent with methamphetamine use; and (3) evidence that

Cummings had admitted to using methamphetamine.

           The evidence of Cummings’s paranoia may provide a motive for his intentional act of

evading arrest. See Jackson, 160 S.W.3d at 572 (evidence of paranoia simply provided motive for

murder and did not provide excuse for intentional act). However, Cummings argues that his

paranoia raises a “reasonable belief” that his actions were justified is supported “neither by law

nor common sense.” See Mays, 318 S.W.3d at 385–86 (self-defense based upon “paranoid

ideations and active psychosis” not recognized defense in Texas); see also Rodriquez, 2018 WL
2252882, at *4–6 (trial court did not err in excluding testimony of psychologist that defendant

suffered from delusional disorder as basis for self-defense and to negate mens rea in murder case).

Necessity based upon paranoia is not a recognized defense in Texas. See Mays, 318 S.W.3d at

385–86; see also Rodriquez, 2018 WL 2252882, at *4–6.

           We conclude that, even if the trial court erred when it overruled Cummings’s objection to

the evidence of his extraneous conduct and prior convictions to rebut his affirmative defense of

necessity, Cummings was not harmed by the error because, as a matter of law, Cummings’s belief


      5
        On appeal the State argues that it did not concede Cummings was suffering paranoid delusions at the time of the offense. However, during
closing argument, the State argued:
           The facts of [Cummings’s] behavior that night on 11-24-16 are consistent with methamphetamine use. No doubt about it, []
           Cummings was in a weird state of mind that night. I’m not disputing that. There was something that wasn’t right with him.
           . . . Irrational and paranoid behavior. Irrational and paranoid behavior is a classic symptom of methamphetamine. . . .
           Methamphetamine makes you paranoid and delusional.


                                                                    –12–
that it was necessary to evade arrest because the police were trying to kill him, allegedly induced

by prescription medication, does not satisfy the requirement that he reasonably believed his

conduct was immediately necessary to avoid a greater harm. See Mays, 318 S.W.3d at 385–86;

see also Harper, 508 S.W.3d at 468; Rodriquez, 2018 WL 2252882, at *4–6.

       Issue two is decided against Cummings.

                                      IV. CONCLUSION

       The evidence is sufficient to support the jury’s finding that Cummings used or exhibited a

deadly weapon during the commission of the offense. Even if the trial court erred in admitting the

evidence of his extraneous conduct and prior convictions, that error was not harmful.

       The trial court’s final judgment is affirmed.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE



Do Not Publish
TEX. R. APP. P. 47
170852F.U05




                                               –13–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 GARY JAMES CUMMINGS, Appellant                        On Appeal from the 15th Judicial District
                                                       Court, Grayson County, Texas
 No. 05-17-00852-CR         V.                         Trial Court Cause No. 06770.
                                                       Opinion delivered by Justice Lang. Justices
 THE STATE OF TEXAS, Appellee                          Myers and Stoddart participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 31st day of July, 2018.




                                                –14–